FELEﬁ

UNITED STATES DISTRICT COURT JAN " 5 2815

FOR THE DISTRICT OF COLUMBIA Clerk, us District & Bankruptcy

Courts for the District of Columbia

 

 

)
UNITED STATES OF AMERICA, )
)
)
) Criminal Action No. 09-00153 32020,)
v. )
)
WELDON GORDON, )
)
Defendant. )
_)
MEMORANDUM OPINION

Before the Court is petitioner Weldon Gordon’s Motion, ECF N0. 268, to vacate, correct,
or set aside his sentence pursuant to 28 U.S.C. § 2255. Mr. Gordon alleges that he was denied
his counsel of choice in violation of the Sixth Amendment and that he had ineffective assistance
of counsel at his trial and sentencing. Mr. Gordon asks the Court to vacate his conviction and
sentence. Upon consideration Of the Motion [268], the entire record herein, and the applicable
law, petitioner’s Motion will be DENIED.

I. BACKGROUND

A. Defendant’s Charges and Conviction

In 2008, Mr. Gordon was charged with two counts Of unlawful distribution of 50 grams
or more Of crack cocaine. See Case No. O8-cr-281 (RMU), ECF NO. 1. Following his arrest in
that case, the government’s conﬁdential DEA informant was identiﬁed in discovery. Mr.
Gordon subsequently Shot the informant three times, killing him in order to prevent him from
testifying. ECF No. 235 at 4—5. In 2011, Mr. Gordon was indicted for the drug charges, in
addition to conspiracy to obstruct justice by tampering with a witness and tampering with a

witness, victim, or informant by killing. ECF NO. 108. In 2012, a jury convicted Mr. Gordon on

all counts, ECF. No. 219, and the Court sentenced him to life imprisonment, ECF No. 245. On
September 9, 2013, Mr. Gordon ﬁled the instant § 2255 motion, in which he argues the Court
should vacate his conviction and sentence.

B. Defendant’s Counsel

From the time of his initial charges through his sentencing, Mr. Gordon was represented
by approximately seven attorneys, several of whom were not to Mr. Gordon’s satisfaction. See
ECF No. 266-2 at 22:13. Even in the case of his attorneys who ultimately withdrew because of a
conﬂict, Mr. Gordon had expressed dissatisfaction. Id. On August 25, 2011, he ﬁled a Motion
to Appoint New Counsel, complaining, inter alia, that his lawyer Mr. Onorato had failed to
effectively communicate with him, investigate his leads, and interview defendant’s alibi
witnesses. ECF No. 166. After the Court found a conﬂict of interest and permitted the
attomeys’ withdrawal, it appointed Thomas Saunders to represent Mr. Gordon.

Mr. Gordon subsequently ﬁled a Motion to Appoint New Counsel, asserting that Mr.
Saunders’ assistance had been “at best ineffective.” ECF No. 182. He asserted that Mr.
Saunders stated he did not do investigative work, showed “lack of motivation by stating false
information in order for [Mr. Gordon] to take a plea Deal,” failed to effectively communicate
with the defendant, and was “very unprofessional by showing he ha[d] no interest in this matter.”
Id. The Court held a status conference and conducted a detailed inquiry into Mr. Gordon’s
allegations. See ECF No. 266—1. The Court heard from both Mr. Gordon and Mr. Saunders and
concluded that it had “heard nothing from [defendant] that even remotely suggests Mr. Saunders

is not doing his job.” Id. at 11:25~12:1. The Court denied Mr. Gordon’s motion and set a trial

date in February, 2012.

IV. CONCLUSION

For the reasons set forth in this opinion, Mr. Gordon’s Motion to vacate, set aside or
correct sentence pursuant to 28 U.S.C. 2255 is DENIED.

A separate order shall issue this date.

I

Signed December%, 2014 by Royce C. L , United States District Judge.
ﬂ C ~ W

11

On October 27, 2011, Mr. Gordon moved to retain substitute counsel, Brian McDaniel,
and continue the trial date. ECF No. 185. Mr. McDaniel stated he had another trial that would
run into April 2012, and could only serve as Mr. Gordon’s counsel if the trial were continued
until after that date. Id. at 1111 3—4. In a status conference, the Court heard from Mr. McDaniel,
Mr. Saunders, counsel for the United States, and Mr. Gordon. ECF No. 266—2. The Court
weighed Mr. Gordon’s right to counsel of choice against the interest in prompt administrative of
justice and found “no reason to believe that [Mr. Saunders] will not proceed in a fashion that
protects Mr. Gordon’s rights and represents him at trial to the best of his ability, which is
considerable.” Id. at 29:16~19. In light of the logistical difﬁculties involved in postponing the
trial and because it had already been postponed before, the Court concluded that “beginning
anew, yet again, would be a disruption.” Id. at 29:25—30: 1. The Court thus denied Mr. Gordon’s
motion to continue the trial and retain substitute counsel.

Mr. Gordon’s trial began on February 3, 2012, and he was convicted on February 16,
2012.

On February 27, 2012—before Mr. Gordon’s sentencing—Mr. Gordon’s counsel
reported a threatening phone call from Mr. Gordon’s mother to Judge Urbina. See Case No. 11-
cr-178, ECF No. 49 11 2. The government moved for the issuance of a bench warrant in a then-
pending case against Mr. Gordon’s mother,1 requesting that she be detained without bond. Id. 11
3. The Court granted the motion, though no trial was held because she pleaded guilty to
subordination of perjury a few weeks later.

Mr. Gordon subsequently argued that this created a conﬂict of interest between he and
Mr. Saunders because of Mr. Saunders’ role in sending his mother to jail. At sentencing, Judge

1 Mr. Gordon’s mother, as well as his sister, pleaded guilty to perjury for falsely testifying to the grand jury that they
were with Mr. Gordon at the time of the murder. See Case No. 11-cr—178, ECF Nos. 54, 82.

3

Urbina noted that it was not Mr. Saunders that had returned his Mr. Gordon’s mother to jail, but

a judge. ECF No. 266-5 at 6:6—1 1. The Court also considered Mr. Gordon’s complaints about
the ineffectiveness of his trial counsel as well as Mr. Saunders’ response, before deciding to keep
him on as counsel and imposing Mr. Gordon’s sentence. Id. at 31:7—22; 65: 12—67:17.

II. LEGAL STANDARD

Section 2255 permits a prisoner serving a federal sentence to move the court to “vacate,
set aside, or correct the sentence.” 28 U.S.C. § 2255; see also Daniels v. United States, 532 US.
374, 377 (2001). Section 2255 authorizes the sentencing court to discharge or resentence a
prisoner if the court concludes that it was without jurisdiction to impose the sentence, the
sentence was in excess of the maximum authorized by law, or the sentence is otherwise subject
to collateral attack. Id; see also United States v. Addonizio, 442 US. 178, 185 (1979). Relief
under § 2255 is an “extraordinary remedy” and is generally only granted “if the challenged
sentence resulted from a fundamental defect which inherently results in a complete miscarriage
of justice or an omission inconsistent with the rudimentary demands of fair procedure.” United
States v. Thompson, 587 F. Supp. 2d 121 (D.D.C. 2008) (citing United States v. Pollard, 959
F.2d 1011, 1020 (DC. Cir. 1992)) (citations omitted). The defendant carries the burden of
sustaining his contentions by a preponderance of evidence. United States v. Simpson, 475 F.2d
934, 935 (DC. Cir. 1973).

III. ANALYSIS

In the instant case, the petitioner claims that he was denied his counsel of choice in

violation of the Sixth Amendment and that he received ineffective assistance of counsel at both

his trial and sentencing.

A. Counsel at Trial
1. Choice of Counsel and Continuance

Mr. Gordon asserts that “the failure of the court to allow [him] his counsel of choice was
a clear violation of the 6th Amendment.” Pet’s Mot. 2. He argues that the Court improperly
denied his request to appoint new counsel, including Mr. McDaniel, after he “repeatedly
expressed displeasure with the lawyer that the Court forced upon him. Id. at 2—3. On October
27, 2011, Mr. Gordon moved to retain Brian McDaniel as substitute counsel and continue the
trial date. ECF No. 185. While the entry of the new attorney was uncontested, the continuance
was opposed and subsequently denied by the Court.

“[T]he Sixth Amendment guarantees the defendant the right to be represented by an
otherwise qualiﬁed attorney whom that defendant can afford to hire, or who is willing to
represent the defendant even though he is without funds.” Coplin & Drysdale, Chartered v.
United States, 491 US. 624—25 (1989). However, this right is subject to limitations: The public
has a strong interest in efﬁcient and effective resolution of cases. When a continuance is sought,
the “right to select counsel must be carefully balanced against the public’s interest in the orderly
administration of justice.” United States v. Burton, 584 F.2d 485, 489 (DC. Cir. 1978). A trial
court has “wide latitude in balancing the right to counsel of choice against the needs of fairness,
and against the demands of its calendar.” United States v. Gonzalez—Lopez, 548 US. 140 (2006)
at 152 (internal citations omitted). Once adequate opportunity to retain counsel has been
provided, the Court is “free to deny a continuance to obtain additional counsel” if it reasonably
concludes that the delay would be unreasonable, upon evaluation of the totality of the

circumstances. Burton, 584 F.2d at 490. To determine whether a delay is reasonable, the Court

must weigh all surrounding facts and circumstances, including:

[T]he length of the requested delay; whether other continuances have been
requested and granted; the balanced convenience or inconvenience to the litigants,
witnesses, counsel, and the court; whether the requested delay is for legitimate
reasons, or whether it is dilatory, purposeful, or contrived; whether the defendant
contributed to the circumstance which gives rise to the request for a continuance;
whether the defendant has other competent counsel prepared to try the case,
including the consideration of whether the other counsel was retained as lead or
associate counsel; whether denying the continuance will result in identiﬁable
prejudice to defendant's case, and if so, whether this prejudice is of a material or
substantial nature; the complexity of the case; and other relevant factors which

may appear in the context of any particular case.

Id. at 490-91 (internal citations omitted). In evaluating these factors, the DC. Circuit has found
that “only a slight inconvenient or delay may be sufficient grounds for rejecting defendant’s
request for a continuance to enable him to retain an additional counsel in a simple case where he
has already retained three or four other attorneys.” Id. at 492.

In the case at issue, the court weighed all the relevant factors and found the delay
unreasonable; thus, denying the continuance was a proper exercise of its discretion. In the
October 31, 2011 conference, Judge Urbina outlined the relevant law before finding the “length
of delay contemplated lengthy,” ECF No. 266-2 at 30:5—6, and noted that the trial had been
postponed previously, id. at 29:24. He pointed to the logistical problems the delay would create.
Id. at 29:20—22. Speciﬁcally, he was concerned that “witnesses ha[d] been prepped more than
once for trial, that the memories of witnesses are adversely affected by the passage of time; and
that there are safety issues.” Id. at 24:15—19. He noted that Mr. Gordon had competent counsel
in the case. Id. at 29:11—13. Finally, he added that he had “serious doubts” about Mr. Gordon’s
motives and believed his purpose to be “dilatory, purposeful and contrived.” Id. at 30:9—22.

Although Mr. Gordon complains that his relationship with Mr. Saunders was “strained,” Pet’r’s

Mot. 1, a meaningful relationship between a client and his counsel is not guaranteed by the Sixth

Amendment. Morris v. Slappy, 461 US. 1, 11 (1983) (“[N]o court could possibly guarantee that
a defendant will develop th[at] kind of rapport with his attomey.”).

Because Judge Urbina considered all relevant factors while weighing the right to select
counsel against the public’s interest in the orderly administration of justice, he acted within the

court’s discretion when he denied a continuance of trial in order to accommodate a new attorney.

2. Effectiveness of Counsel at Trial

Mr. Gordon also asserts that his counsel was ineffective because Mr. Saunders “exhibited
an attitude that the contours of the Petitioner’s representation was [sic] his exclusively to
design.” Pet’r’s Mot. 1. He alleges that “trial counsel was either unwilling or ill-prepared to
mount anything resembling a competent defense, ill-prepared to address the expert witnesses
presented by the government, ill-equipped to provide legal representation in a matter of this
magnitude, ineffective insofar as the directives and desires of the defendant were ignored.” Id.
While such claims are barely addressed in Mr. Gordon’s motion and very few facts are asserted,
he does note that his attorney wrongly waived his presence on a teleconference and refused to

call witnesses and ask questions as Mr. Gordon wished.

For a defendant to show ineffective assistance of counsel, he must identify both “errors
so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
Sixth Amendment,” and that “but for counsel’s unprofessional errors, the results of the
proceeding would have been different.” Strickland v. Washington, 466 US. 668, 687, 694
(1984).

The conference Mr. Gordon references occurred on February 1, 2012 to address a legal
matter: Mr. McDaniel’s authority to issue subpoenas given that he was not counsel of record.

Mr. Saunders waived Mr. Gordon’s appearance at the conference. This was not error. Such a

waiver was permissible pursuant to Federal Rule of Criminal Procedure 43(b)(3), which states
that a criminal defendant “need not be present” at a hearing that “involves only a conference of
hearing on a question of law.” Fed. R. Crim. P. 43(b)(3). Furthermore, Mr. Gordon has not

suggested what impact his presence would have had, and indeed Mr. McDaniel—whom Mr.
Gordon preferred as his counsel—did not object. Mr. Gordon has thus not shown or even
suggested that that the results of the proceeding would have been different had he been present.

His absence during this teleconference does not support a ﬁnding of ineffective assistance of

counsel.

Mr. Gordon also alleges that Mr. Saunders refused to call certain witnesses and ask
certain questions as directed by Mr. Gordon. Again, Mr. Gordon fails to establish any resulting
prejudice. He presents no evidence that the result would have been different if his preferred
witnesses had been questioned. Indeed, he has not made any speciﬁc allegations regarding the
alleged error. Regardless, the decision to call witnesses is within counsel’s discretion.
Counsel’s performance must be “reasonable under prevailing professional norms.” Strickland,
466 US. at 688. The DC Bar Rules of Professional Conduct, which speciﬁcally establish
professional norms, state that counsel “is not required to pursue objectives or employ means
simply because a client may wish that the lawyer do so . . . [i]n questions of means, the lawyer
should assume responsibility for technical and legal tactical issues.” Cmt. To D.C. R. Prof.
Conduct 1.2. Counsel “has~—and must have—full authority to manage the conduct of the trial.”
Taylor v. Illinois, 484 US. 400, 418 (1988). Because Mr. Saunders properly made tactical trial
decisions, and at any rate Mr. Gordon fails to identify speciﬁc error that would have led to
different results, he is not entitled to relief.

B. Counsel at Sentencing

Additionally, Mr. Gordon argues that his sentencing should be set aside because of the
alleged conﬂict of interest that developed after his conviction, but prior to his sentencing. Pet.’rs
Mot. 3. He does not, however, explain why the alleged conﬂict would require such an action.

Ineffective assistance of counsel claims are evaluated under either the standard set
forward in Strickland, 466 US. at 688, or, where there is an actual conﬂict of interest, the less
demanding Cuyler standard, US. v. Berkeley, 567 F.3d 703, 708 (DC. Cir. 2009) (citing Cuyler
v. Sullivan, 446 U.S. 335 (1980)). A defendant prevails on a conﬂict of interest claim under
Cuyler if the defendant can show (1) that his lawyer acted under “an actual conﬂict of interest”
and (2) that the “conﬂict had some negative effect upon his defense (deﬁned as ‘an actual lapse
in representation”).” United States v. Shark, 51 F.3d 1072, 1075—76 (DC. Cir. 1995). A
defendant who proves an actual conﬂict of interest thus avoids the more stringent requirement of
proving that the lawyer’s “deﬁcient performance prejudiced the defense,” Strickland, 466 US. at
687, for such prejudice is presumed, United States v. Farley, 72 F.3d 158, 166 (DC. Cir. 1995).

In its opposition, the government “presumes that defendant is proceeding under the
Cuyler standard and its progeny, which is more favorable to him in any event.” Opp’n 15 n.21.
Indeed, because the Court ﬁnds that Mr. Gordon’s claim fails to satisfy either prong of the
Cuyler test, his claim could not satisfy the Strickland standard either.

Mr. Gordon has not established an actual conﬂict of interest. To show an actual conﬂict,
the defendant must show that the lawyer was “required to make a choice advancing his own [or
another client’s] interests to the detriment of [defendant’s] interest,” and that the alleged conﬂict
prevented defendant’s counsel from pursuing some appropriate strategy or tactic. United States
v. Thomas, 114 F.3d 228, 252 (DC. Cir. 1997). A “hypothetical conﬂict having no effect on

trial counsel’s representation” is insufﬁcient. United States v. Taylor, 139 F.3d 924, 931 (DC.

Cir. 1998) (citing Cuyler, 446 US. at 350; Bucuvalas v. United States, 98 F.3d 652, 657 (lst Cir.
1996); see also United States v. Tolson, 372 F Supp. 2d 1, 16—17 (D.D.C. 2005) (“[A]ttenuated

or speculative hypothetical conﬂicts do not warrant relief under Cuyler.”).

When Mr. Gordon’s mother left a threatening message for Mr. Saunders, Mr. Saunders
rightfully reported the threat to the court. Mr. Gordon alleges that after this, he “had to be
concerned about [his counsel] currying favor from the government in order to prosecute a case
against someone that he obviously wanted jailed, by selling him out.” Pet’r’s Mot. 13. But such
a hypothetical division of interest does not warrant relief under Cuyler where there is no
evidence that Mr. Gordon’s counsel “actually acted in a manner that adversely affected his
representation by doing something, or refraining from doing something, that a non-conﬂicted
attorney would not have done.” Tolson, 372 F. Supp. 2d at 13.

Even if a conﬂict did exist, Mr. Gordon has failed to show any adverse effect at his
sentencing. Indeed he doesn’t seem to allege one at all. Regardless, the facts tend to show the
opposite. Mr. Saunders argued that the government’s guideline calculation was incorrect based
on the jury ﬁndings, and the Court noted that his argument was “well thought out.” ECF No.
266-5 at 22:9—13. He also argued that the facts Were inconsistent with murderous intent. Id. at
37:4-16. These facts suggest, and Mr. Gordon fails to allege otherwise, that there were no

adverse effects of a conﬂict at sentencing.

Because the Court ﬁnds that there was no actual conﬂict of interest and that regardless,

there is no evidence of any adverse effect, the alleged conﬂict here does not amount to

ineffective assistance of counsel under either the Cuyler or Strickland standards.

10